United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-30899
                          Summary Calendar


ALBERT ADEFEMI,

                                    Petitioner-Appellant,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL; MICHAEL CHERTOFF,
SECRETARY, DEPARTMENT OF HOMELAND SECURITY; WILLIAM M. CLEARY,
Immigration Customs Enforcement Field Director; MARTIN HERRON,
Chief of Buffalo Federal Detention Facility; BUREAU OF
IMMIGRATION AND CUSTOMS ENFORCEMENT, New York/Atlanta Districts;
UNITED STATES DEPARTMENT OF HOMELAND SECURITY,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 3:05-CV-1861
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Albert Adefemi, immigration detainee # A90 358 688, appeals

following the district court’s dismissal of his 28 U.S.C. § 2241

petition, wherein he challenged his continued detention beyond the

presumptively reasonable six-month period following a final order

of removal.    He also moves for the appointment of counsel.       With

the benefit of liberal construction, he argues that his continued


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-30899
                                 -2-

detention is unlawful under Zadvydas v. Davis, 533 U.S. 678 (2001),

that there is no reasonable likelihood of his removal in the

foreseeable future, and that the district court erroneously denied

his request for injunctive relief.

      The Supreme Court held in Zadvydas, 533 U.S. at 701, that it

is presumptively constitutional for an alien to be detained for six

months after a final order of removal.       The Court created no

specific limits on detention, however, because “‘an alien may be

held in confinement until it has been determined that there is no

significant likelihood of removal in the reasonably foreseeable

future.’”   Id.   An alien must provide good reason to believe that

there is no significant likelihood of removal, and the Government

must then respond with evidence sufficient to rebut that showing.

Id.

      Adefemi has remained in custody following the final judicial

review of his removal order on September 28, 2004.   See Adefemi v.

Ashcroft, 386 F.3d 1022, 1024 (11th Cir. 2004)(en banc).        The

Government presented evidence that Adefemi’s removal was imminent

in January 2006 when it obtained travel documents from the Nigerian

government.    It was unable to remove Adefemi, however, because

Adefemi had moved to reopen his immigration proceedings, and the

Bureau of Immigration Appeals had granted his request to stay the

removal.    The Government presented evidence that travel documents

would be reissued upon completion of the immigration proceedings.

      Based on the current appellate record, Adefemi has failed to
                               No. 06-30899
                                    -3-

show good reason to believe that there is no likelihood of his

removal.      See Zadvydas, 533 U.S. at 701; cf. Demore v. Kim, 538
U.S. 510,    531   (2003).    We    note   that   Adefemi’s   immigration

proceedings, which have since been reopened, remain ongoing and

that he has presented alleged new evidence along with his reply

brief purporting to show that the Nigerian government will not

issue travel documents for his repatriation.          This court does not

receive new evidence, however, and we do not ordinarily review new

arguments raised in a reply brief.           See Cavallini v. State Farm

Mut. Auto Ins. Co., 44 F.3d 256, 260 n.9 (5th Cir. 1995); United

States v. Flores, 887 F.2d 543, 546 (5th Cir. 1989); Strain v.

Harrelson Rubber Co., 742 F.2d 888, 889 n.2 (5th Cir. 1984).

Adefemi remains free to file a new § 2241 petition should he

develop good reason to believe, in light of changed circumstances

or new evidence, that his removal is not likely in the reasonably

foreseeable future.        Adefemi’s motion for the appointment of

counsel is denied.

       AFFIRMED.     MOTION DENIED.